DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Applicant’s election without traverse of claims 1-22 in the reply filed on December 08, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 23-32directed to an invention non-elected without traverse.  Accordingly, claims 23-32 have been cancelled. 

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the insulative levels comprising a same primary composition as one another; at least one of the insulative levels being compositionally different relative to others of the insulative levels due to said at least one of the insulative levels comprising dopant dispersed within the primary composition…”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 14 is that the prior art does not disclose or suggest the claimed limitations “…at least one of the first levels being compositionally different relative to others of the first levels due to said at least one of the first levels comprising first dopant dispersed within the first primary composition; the second levels comprising a same second primary composition as one another; at least one of the second levels being compositionally different relative to others of the second levels due to said at least one of the second levels comprising second dopant dispersed within the second primary composition…”, in combination with the rest of the limitations of claim 14.
The closest prior art Wells et al. (US 10,297,611 B1) teaches a memory device (10; fig.1) a vertical stack of alternating insulative levels (24; Fig.1) and (18; Fig.1). Wells teaches that the insulative layer (24; Fig.1) can be doped silicon or undoped silicon (Col. 3; Ln.5-10). However, Wells does not teach the above limitations.
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894